ELLIOTT, J.
Woodward Wight & Company, Ltd., brought suit on an open account 'against Savant & Perkins, alleged to have been a commercial firm, composed of John 'P. Savant and J. Austin Perkins, which partnership had been dissolved at the time *233of the suit. Judgment was prayed for against each of them in solido and both were duly cited.
Mr. Perkins filed a motion asking for further information, and a default was entered and confirmed against Mr. Savant.
Savant filed a motion for new trial, which was overruled.
John P. Savant has appealed from the judgment confirming the default against him; Perkins is not a party to the appeal.
Savant filed a motion for new trial on the ground that there was no evidence showing .that Savant & Perkins was a commercial partnership or had been dissolved, etc.
There is no evidence in the record.
The plaintiff alleges that an itemized and sworn account is annexed to its petition and we find thereto a statement of account sworn to, and the judge of the lower court 'is presumed to have acted on proper and sufficient evidence. Succession of Moore, 42 La. Ann. 332, 7 South. 561, and' others. '
The judgment appealed from is found to be correct under the record.
It is, therefore, ordered, adjudged and decreed that the judgment appealed from be, and the same is hereby affirmed, the defendanf and appellant' to pay the cost of both courts.